OPINION
BY THE COURT:
The above-entitled cause is now being determined on appellees’ motion to strike from the files plaintiff’s notice of appeal and all papers filed in connection therewith on the claimed ground:
1. That there is no procedural statutory rule of law authorizing the appeal.
■ 2. State of Ohio was without authority to proceed to seek review of the judgment in the Common Pleas Court.
3. Said attempted appeal does' not and can not be made to invoke the jurisdiction of this court.
4. The final order and judgment of the court below expressly quashed the indictment returned against the defendants; dismissed the proceeding; and discharged defendants.
At this point it is proper to state that similar motions have been filed in seven other cases raising the identical question. It is agreed that the determination in this case shall be controlling in the remaining seven.
Counsel for appellees files brief in support of their motions.
Wc are also favored with brief filed by the Prosecuting Attorney.
Without entering into detailed analysis of the grounds of the motion we determine that the same must be overruled on the authority and principles announced in the case of Eastman v State of Ohio, 131 Oh St 1.
Entries may be drawn in each of the cases overruling the motions to dismiss the appeal. Counsel for appellees may. have the usual time for filing answer brief to the merits.
GEIGER, PJ., BARNES & HORNBECK, JJ., concur.